DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office action is responsive to Applicant’s AMENDMENT, filed November 22, 2021.
Response to Arguments
In view of Applicant’s amendment to the title of the invention (AMENDMENT, page 2), the objection to the title as set forth in the prior Office action dated September 16, 2021, item no. 4, is withdrawn.
In view of Applicant’s amendment to claim 15, which is now drawn to a method and no longer recites means-plus-function limitations, the claim interpretation under 35 U.S.C. 112(f) (pre-AIA  sixth paragraph) as set forth in the prior Office action, item no. 6, is withdrawn.  The rejection of claim 15 under 35 U.S.C. 112(b) (pre-AIA  second paragraph) as set forth in the prior Office action, item no. 8, is also withdrawn in view of Applicant’s amendment.
Applicant’s arguments, see AMENDMENT, section IV, with respect to claim rejections under 35 U.S.C. 103 as set forth in the prior Office action, item nos. 11-13, have been fully considered and are persuasive.  The rejections of the claims under 35 U.S.C. 103 have been withdrawn in view of Applicant’s amendments. 
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
 	Regarding claim 1, the cited prior art fails to disclose or suggest Applicant’s print control device, including the following limitations, in combination:
 	- in response to receiving the file exchange request, individually acquire the plurality of pieces of data from the plurality of users in a state where a respective user of the plurality of users is restricted from viewing data sent from the other users of the plurality of users;
 	- receive a print request from a specific user to collectively print the plurality of pieces of data; and
	- in response to receiving the print request, perform control such that one or more pieces of the plurality of pieces of data are printed.
 	Claims 2-13 depend from claim 1.
	Claims 14 and 15, drawn to a non-transitory computer readable medium and print control method, respectively, similarly recite the allowable subject matter of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D LEE whose telephone number is (571)272-7436. The examiner can normally be reached Mon-Fri 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS D LEE/Primary Examiner, Art Unit 2677